Title: From John Adams to Benjamin Rush, 2 December 1788
From: Adams, John
To: Rush, Benjamin


          
            Dear Sir
            Braintree Decr. 2. 1788
          
          A multiplicity of avocations have prevented me, from answering your friendly Letter of the 2d of July, till I am almost ashamed to answer it, at all. Your Congratulations on my Arrival and kind Reception are very agreable because I know them to be Sincere. your Compliments upon my poor Volumes are consolatory, because they give me grounds to hope that they may have done Some good. it is an opinion here that they contributed Somewhat to restore a permanent Tranquility to this Commonwealth, as well as to Suppress the pestilent County Conventions, Insurrections and Rebellion. and if I could be flattered into the belief that they contributed to the formation or Ratification of a ballanced national Government for the United States I should Sing my Nunc Dimittis with much Pleasure.— if any one will Shew me, a Single Example, where the Laws were respected and Liberty, Property, Life or Character Secure, without a Ballance in the Constitution, I might venture to give up the Controversy. and if any one will Shew that there ever was a Ballance, or ever can be a ballance for three days together without three Branches and no more, I might also give up the Point.
          I have heard nothing of the Second and third Volumes, in the southern or middle States and know not whether they have been read, or how received. for the third Volume I was most anxious as it was the boldest and freeest and most likely to be unpopular.
          Whether Your Expectation that I shall be in the new Government, proceeds from your Partiality to your old Friend, or from your Knowledge of the Sentiments of the Nation, I know not. The Choice will be in the Breasts of Freemen, and if it falls upon me it will most certainly be a free Election.
          You tell me, my Labours are only beginning.— Seven and twenty years have I laboured in this rugged Vineyard, and am now arrived at an Age when Man sighs for Repose.
          My dear Mrs Adams is with her only Daughter at Long Island. We have three Sons, two at Colledge and one with an eminent Lawyer. They are regular in their manners and studies and give me so much Satisfaction as to increase the Regret I feel at the Remembrance of how much of their Interests I have been obliged to Sacrifice to the publick service.
          
          With much Esteem and affection I / am Dear sir, your most obedient / humble servant
          
            John Adams
          
        